

116 HR 6469 IH: To deauthorize a portion of the project for flood control and navigation, San Diego River and Mission Bay, San Diego County, California.
U.S. House of Representatives
2020-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6469IN THE HOUSE OF REPRESENTATIVESApril 7, 2020Mr. Peters introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo deauthorize a portion of the project for flood control and navigation, San Diego River and Mission Bay, San Diego County, California.1.San Diego River and Mission Bay, San Diego County, CaliforniaThe portion of the project for flood control and navigation, San Diego River and Mission Bay, San Diego County, California, authorized by the River and Harbor Act of 1946 (60 Stat. 636), identified as SDR3 in the National Levee Database and consisting of a 785-foot-long segment of the right bank levee from Station 209+41.75 to its end at Station 217+26.75 as described in construction plans dated August 30, 1951, is no longer authorized beginning on the date of enactment of this Act.